Citation Nr: 0001007	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a neck injury with an arthritic spur 
on the cervical spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960.  He also had periods of active duty for training and 
inactive duty for training from 1975 to 1981.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was previously before the Board in December 1997, 
on which occasion it was determined that the veteran was not 
entitled to secondary service connection for obstructive and 
central sleep apnea, for a disorder manifested by a cognitive 
deficit (also classified as psychological factors affecting a 
physical illness), and for a neurogenic bladder; and that the 
veteran was not entitled to an increased rating for his 
service-connected vascular headaches and for his service-
connected recurrent dislocations of the left shoulder.  Thus, 
the Board's December 1997 decision is final; and, as such, 
further discussion of those aforementioned issues will not be 
discussed herein.  See 38 U.S.C.A. §§ 7103(a), 7104(a) (West 
1991 & Supp. 1999).

At the time of the Board's decision in December 1997, the 
case was also remanded to the agency of original jurisdiction 
for additional development regarding only the issue of 
entitlement to an increased rating in excess of 10 percent 
for residuals of a neck injury with an arthritic spur on the 
cervical spine.  See 38 C.F.R. § 20.1100(b) (1999) (The 
Board's remand of an issue/claim is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits as to that issue/claim).  Such 
development having been completed, this issue is once again 
before the Board for appellate review.

In a May 1998 statement, the veteran, through his 
representative, withdrew his request for a personal hearing.  

In an Informal Hearing Presentation, dated in November 1999, 
the representative requests that the Board provide 
instructions to provide due process on the issues denied in a 
rating decision of June 1999, and expresses an issue specific 
dissatisfaction with this multiple-issue rating 
determination.  Notably, however, there is no indication from 
the information of record that the veteran or his 
representative has filed a notice of disagreement with the RO 
with respect to the June 1999 rating determinations.  See 
Nacoste v. Brown, 6 Vet. App. 439, 440 (1994) (holding that 
the statutory language of 38 U.S.C.A. § 7105(b)(1) requires 
that a notice of disagreement be filed with the agency of 
original jurisdiction).  Therefore, to the extent the veteran 
wishes to initiate an appeal of the June 1999 multiple-issue 
determination, the veteran and his representative are hereby 
advised that, in accordance with the provisions of 
38 U.S.C.A. § 7105(b)(1), the statutory time period for 
filing a notice of disagreement, in this instance, is due to 
expire on June 14, 2000; and they are further advised that 
such notice must be filed with the RO.  Id.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  

For consistency and economy, the Board employs the term 
"cervical spine disability" to represent the service-
connected residuals of a neck injury with an arthritic spur 
on the cervical spine.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The evidence of record reflects that the residuals of the 
neck injury with arthritic spur on the cervical spine are 
manifest by limitation of cervical spine motion, with 
discomfort on motion, and by x-ray findings compatible 
with multi-level osteoarthritis; and are tantamount to 
moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
neck injury with arthritic spur on the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, a VA Form 119, Report of Contact, 
dated in March 1999 reflects that 1) Volume III of the 
veteran's claims folder has been repeatedly searched for and 
not found; 2) the evidence of record is sequential, so maybe 
it never came to be; 3) the Veterans Service Organization 
(VSO) verified that they have never worked with more than two 
volumes on this veteran; and 4) the VSO verified that prior 
to this date, evidence was last submitted on December 14, 
1998.  In light of the foregoing and following a review of 
the claims folder, the Board views the claims folder as 
complete.  Of note, the claims folder as reviewed for this 
decision now consists of III volumes.  

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Drosky v. Brown, 
10 Vet. App. 251, 245 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631- 32 (1992)).  The Board is satisfied 
that all relevant facts have been developed.  See 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the clinical evidence of record pertaining to 
the service-connected cervical spine disability and has found 
nothing in the record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  See 38 C.F.R. Part 4 (1999).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes (DCs) identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3 (1999).  

It is the intent of the VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, to recognize 
disabilities of the musculoskeletal system that result in 
anatomical damage, functional loss with evidence of disuse, 
and/or abnormal excursion of movement, for example, less 
movement than normal, more movement than normal, weakened 
movement or pain on movement.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71 (1999).  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995). 

Service connection for the cervical spine disability was 
granted in October 1992, and a 10 percent evaluation was 
assigned.  Since signs of arthritis affect this spinal 
segment, the cervical spine disability is rated solely on the 
basis of limitation of motion under DC 5290.  See 38 C.F.R. § 
4.71a.  Under DC 5290, a 10 percent evaluation is warranted 
for slight limitation of motion of the cervical spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion of the cervical spine.  A 30 percent evaluation is 
warranted for severe limitation of motion of the cervical 
spine.  Id.

The record shows multiple evaluations and treatment at 
private and VA facilities from 1993 to 1999.  The diagnoses 
specific to the cervical spine disability have been 
consistent with osteoarthritis, cervical degenerative disc 
disease, and limitation of motion.  Between 1993 and December 
1994, he received regular evaluations for a chronic neck 
problem with pain manifested by spasms in the cervical spine 
region and limitation of motion on extension with a slight 
increase in cervical range of motion when attending 
rehabilitation following a motor vehicle accident.  The 
veteran appeared to be restricted to overhead lifts of 15 
pounds because of his shoulder and neck problems.  He was 
taking Relafen, a nonsteroidal anti-inflammatory with 
moderate relief.  Records dated in September 1993 and March 
1994 reflect that the cervical spine was straight, and that 
there was tenderness at the base of the occiput and over 
C(ervical) 7-T(horacic) 1.  The only movement limited on 
range of motion was extension to 30 degrees.  X-rays of the 
cervical spine revealed no gross evidence of significant 
vertebral body malalignment.  There was minimal disk space 
narrowing at C5-C6, C4-C5, and C3-C4 interspaces.  The 
Atlanto-occipital alignment appears unremarkable.  The 
impressions included minimal disc narrowing at multiple 
levels and cervical spondylosis.  In September 1994, the 
diagnostic impressions following evaluation included, among 
other things, a headache disorder, extremely complicated, 
with much of it related to a myofascial pain, and part of it 
possibly related to secondary depression and chronic pain in 
the neck and shoulder related to a work injury.  

A September 1994 compensation and pension examination for 
multiple medical complaints reflects that the veteran felt a 
certain tenseness at the base of his skull and over his 
vertebrae that was exacerbated by cold weather.  He felt as 
if his neck had a crick in it by history.  He denied 
radiation of discomfort or upper extremity paresthesia.  He 
had given up painting or cleaning overhead because it was too 
difficult for him to extend his neck backward to view his 
work overhead.  On range of motion of the cervical spine, the 
only limited movement was backward extension of 0-30 degrees.  

A private medical record of Dr. Ewing dated in December 1994 
reflects a re-exacerbation of the pre-existing neck and 
shoulder pain due to a motor vehicle accident.  The pain and 
tenderness was at the back of his head and in and around the 
area of his left occiput.  The pain radiated down his back 
into his shoulder.  The Board notes that there are no 
treatment records related to this accident for review.  

The veteran asserted through his representative in an April 
1996 statement that he was having paresthesias of the right 
side and a secondary condition of loss of bladder control. 

Private medical records belonging to Dr. Ewing dated in June 
1996 to July 1996 reflect that the veteran was involved in a 
motor vehicle accident as a front seat passenger, that he had 
significant spasm and diminished range of motion in his neck 
and shoulders, and that the pain (as a result of the 
accident) was similar to the service-connected neck pain in 
location only.  Trigger points were quite pronounced with 
significant spasm on palpation of the trigger points.  Dr. 
Ewing administered trigger point injections into the neck, 
shoulder, and into the cervical paraspinous musculature.  The 
veteran noted significant relief of the spasm in his neck and 
in his shoulders.  Dr. Ewing sent him to Colorado Physical 
Therapy for continued myofascial pain syndrome of the neck 
and shoulders post motor vehicle accident.  The veteran 
reported on a follow-up office visit that the trigger point 
injections definitely made his physical therapy go better.  

Physical therapy notes dated in July and August 1996 from 
Colorado Physical Therapy, P.C., reflect that the veteran had 
zero percent loss of active range of motion in the cervical 
spine with pain at the end of range.  He had decreased pain 
free active range of motion.  His pain level was 4/10 (0 to 
10 scale) and constant.  He was able to perform all light and 
some moderate activities of daily living/work duties.  In 
August 1996, the veteran reported a 25 to 50 percent 
improvement and that his level of pain was decreasing.  

A July 1996 compensation and pension examination revealed 
that the cervical spine flexed to 70 degrees and was not 
painful.  Cervical extension was 65 degrees and somewhat 
painful.  Lateral flexion was 35 degrees to either side and 
rotation was 45 degrees to each side without pain.  The C6 
vertebra was prominent, as though there was a shelf there.  A 
x-ray report of the cervical spine dated in July 1996 
compared to those taken in February 1995 showed that there 
was mild disc space narrowing at C3-C4, C4-C5, and C5-C6.  
There was approximately 4-5 mm of anterior subluxation of C5 
on C6.  There was bony proliferation with osteophyte 
formation at the anterior and posterior aspect of C3, C4, and 
C6.  The alignment of C2 through T1 is otherwise 
unremarkable.  The impression of this x-ray was worsening 
degenerative change with new subluxation of C5 on C6 which is 
likely degenerative. 

Private and VA treatment records dated between August 1996 
and October 1996 reflect spasm in the neck and in the 
shoulders, most of the veteran's pain seemed to be centered 
around the C7 vertebra, diminished range of motion in the 
neck and in the shoulder, and trigger points primarily at the 
base of the skull on the left and in the cervical spinal 
erector muscles on the right.  The following trigger points 
were injected: greater occipital nerve at the base of the 
skull on the left, the cervical paraspinous muscles, the 
superior border of the latissimus muscle with patient 
reporting significant relief of the spasm of the neck and 
shoulder, and reduction in pain.  The examination reflected 
decreased range of motion at the neck and at the shoulder.  

A February 1998 examination by Dr. Thompson, a rheumatologist 
at Big Thompson Medical Group, P.C., reflects chronic neck 
and headache pain.  Range of motion of the neck was limited 
to approximately 10 degrees of extension with full flexion.  
There was muscle atrophy of the cervical paraspinous muscles 
on the left side with obvious visible and palpable asymmetry.  
On muscle testing of the neck, there was weakness with 
lateral flexion to the right.  There was tenderness over 
multiple soft tissue tender points to include the bilateral 
occipital tender points, the bilateral mid trapezius, and the 
bilateral sternocleidomastoid.  The impressions included 
osteoarthritis and chronic rotator cuff tendinitis of both 
shoulders, cervical degenerative disk disease, and 
fibromyalgia.  Dr. Thompson noted that there was definite 
evidence of muscle damage because the veteran had marked 
atrophy of the paraspinous musculature.  He either had 
significant muscular damage or more likely, nerve damage, 
leading to atrophy.  The physician opined that it was 
possible that the fibromyalgia was due to the original injury 
in 1981 and/or one of its sequelae.  Dr. Thompson added that 
the veteran was more disabled from chronic vertigo, fatigue, 
and difficulty concentrating, than by mechanical problems 
related to the cervical arthritis and chronic rotator cuff 
tendonitis/arthritis of the shoulder.  It was his opinion 
that the veteran was totally disabled due to the combination 
of these problems.  Dr. Thompson reviewed the previous 
cervical spine x-rays, specifically those taken in June 1996, 
to conclude that the most recent x-rays are consistent with 
moderate to severe cervical degenerative disc disease.  

In accordance with the December 1997 Board Remand, a special 
VA examination in March 1998 conducted by a Consultant in 
Rehabilitation Medicine and a Chief of Rheumatology reflects 
that the veteran's (then) 2 volume claims file was reviewed 
extensively.  The examination reflects that the range of 
motion of the cervical spine is well preserved with the 
exception of 0-40 degrees of left cervical rotation.  
Cervical spine films reveal cervical spondylosis with 
degenerative disk disease at multiple levels in addition to 
anterior subluxation of C5 on C6, unchanged since July 1996.  
Examination of the musculature of the cervical spine region 
revealed none to minimal cervical paraspinous atrophy without 
any changes in the condition of the skin or other 
manifestations that would demonstrate disuse.  In addition, 
neuromuscular testing of the cervical nerve roots involving 
the upper extremities was intact without gross deficits.  It 
was the opinion of the examiners that the service-connected 
disability involved primarily the joint structures and did 
not involve the associated muscles and nerves.  The 
examination did not reveal evidence of weakened movement, 
excess fatigability, or incoordination after flexion and 
extension repetitions.  It was also noted that there were no 
obvious (visible) complaints or signs of painful motion with 
use such as facial grimacing while undergoing these 
repetitions or further decreased range of motion of these 
joints.  Thus, an overlap exists between the degenerative 
changes of his cervical spine, post surgical left shoulder, 
and his current myofascial pain/fibromyalgia syndrome.  As 
best as [the examiners] could determine, limitations of 
functional ability, particularly during flare-ups of his 
cervical spine and left shoulder are currently related more 
to his nonservice-connected myofascial pain/fibromyalgia 
syndrome than due to his service-connected cervical spine 
disability and shoulder disability (not currently certified 
for appeal).  The conclusion was based primarily on the 
DeLuca evaluation of the cervical spine and the left 
shoulder.

The April 1998 fee basis examination performed by Dr. van den 
Hoven, Orthopaedic Center of the Rockies, reflects that the 
veteran does not have any radiation of pain nor does he 
describe any specific numbness or tingling in his hands or 
upper extremities.  The examination of the cervical spine 
demonstrates normal alignment with the exception of a mild 
increase in the cervical lordosis.  Inspection of the neck 
indicates slight atrophy in the left posterior cervical 
paraspinal muscles, presumably due to pain inhibition, with 
no significant weakness.  The neck is otherwise symmetrical.  
Cervical range of motion is measured as follows: flexion of 
50 degrees, extension of 38 degrees, right rotation of 70 
degrees, left lateral rotation of 60 degrees, and lateral 
flexion of 30 degrees bilaterally with mild discomfort.  
These motions are considered to be mildly to moderately 
reduced from normal.  Dr. van den Hoven noted that the 
fibromyalgia screen was positive for more than eleven out of 
eighteen tender points present.  The diagnostic impression 
was degenerative disc and joint disease of the cervical spine 
of a progressive nature beginning in the 1980s and probably 
related predominantly to the injuries of record in 1981.  He 
has a 5-mm C5-C6 degenerative spondylolisthesis and C3-C4, 
C4-C5, C5-C6 disc spaces and joint degeneration with 
myelogram evidence for truncation of the left C6 root.  
However, he has no clinical evidence to suggest cervical 
radiculopathy at this time.  The veteran's cervical problems 
involve predominantly disc and joint structures in the 
cervical spine with progressive degeneration and some 
degenerative spondylolisthesis.  There is no evidence on 
clinical examination or on history to indicate that this 
paraspinal muscle atrophy is caused by any type of specific 
nerve root entrapment and there is no clinical evidence to 
suggest cervical radiculopathy.  There is no evidence in the 
upper extremities to indicate disuse.  The veteran's spine 
problems do in fact impact his ability to function.  He is 
limited in what he can lift in regards to his neck and the 
examiner would limit him to no more than fifteen pounds 
lifting based upon his degenerative changes in his cervical 
spine.  The veteran related having excess fatigability but 
the examiner opined that this was more likely related to 
fibromyalgia and his sleep apnea problems rather than to his 
cervical spine issues.

Dr. van den Hoven notes that there are no specific 
incoordination deficits as a direct result of his cervical 
spine and that any incoordination is more likely related to 
his vestibular dysfunction and syncopal episodes.  He added 
that the veteran does have multiple other problems that do 
impact his functional capacity.  Specifically, his shoulder 
problems, lumbar spine degenerative disc disease, right total 
knee replacement, and vestibular dysfunction.  

The March 1999 VA examination of the cervical spine reflects 
that the veteran was told by Dr. Thompson that his complaints 
were compatible with fibromyalgias, that he was started on 
Celebrex capsules twice a day and Ultram, that overall his 
pain has improved by some 30 percent, and that he is 50 
percent of normal.  He has no specific radiation of his pain; 
he has not noted any change in his cervical spine complaints.  
The veteran keeps his pain complaints in the range of mild to 
moderate.  The pacing and medications help this problem.  The 
March 1999 cervical spine films reflect no significant 
interval change.  Objectively, the residuals of the neck 
injury with arthritic spur on the cervical spine are manifest 
by normal cervical lordosis, no scoliosis, no paracervical 
spasm, no pain to palpation of the soft tissue spinous 
processes, no fibrocytic nodules and/or point of maximum 
tenderness found in the occipital area, paracervical area, or 
upper trapezius.  There is no pain to percussion of the head 
or any abnormality felt in the head.  There is no pain on 
axial compression and/or traction.  Range of motion of the 
cervical spine reflects: active rotation of 55 degrees, 
within functional limits; forward flexion of 60/65 degrees; 
and extension of 35/55 degrees.  Spurling is negative.  On 
neurosensory examination, cranial nerves II through XII are 
grossly intact.  Sensation was intact to pinprick and touch 
throughout upper and lower extremities.  The clinical 
diagnosis regarding the cervical spine reflects degenerative 
changes seen on x-ray compatible with multilevel 
osteoarthritis with limitation of range of motion discomfort.  
Repetitive activities were done and noted on the cervical 
spine without fatigue and/or subjective increase of pain.  In 
the opinion of this examiner, the issues of DeLuca did not 
apply.  There was no report of excessive fatigability, pain, 
incoordination, or weakness.  The cervical spine x-rays 
reflect anterior spondylolisthesis of C5 in relation to C6; 
degenerative disk changes at C3 through C7; and uncovertebral 
joint disease, most prominent at C5-6 on the left.  The 
examination report refers to the extensive 13-page 
compensation and pension examination dated in March 1998 to 
address the Board's remand questions. 

At the outset, the Board acknowledges the observations of the 
veteran and his spouse as regards his service-connected 
cervical spine disability characterized as residuals of a 
neck injury with arthritic spur on the cervical spine.  
However, the disability rating is a combination of the 
subjective and clinical findings based on examination.  See 
38 C.F.R. §§ 4.2, 4.6 (1999).  In that respect, on a complete 
and thorough review of the medical evidence of record 
submitted since 1993, the Board finds that the current 
evidence of record supports an increased rating for those 
factors specifically documented as residuals of the neck 
injury in-service.  

The neck injury with arthritic spur on the cervical spine is 
manifest by osteoarthritis and mild to moderate limitation of 
motion with some pain on motion not exclusively due to the 
service-connected disability.  The neck problems are 
predominantly disc and joint.  The minimal to no paraspinal 
muscle atrophy is not related to specific nerve root 
entrapment and there is no evidence of disuse.  There is no 
radiculopathy.  The medical records reflect that the 
arthritic spur posed no additional disability and was 
essentially unchanged since 1996.  Therefore, a 20 percent 
disability rating for moderate limitation of motion is 
warranted under DC 5290 and no more.  See 38 C.F.R. § 4.71a.  
Muscle strength and joint testing most recently did not 
demonstrate weakness or spasm.  There was no increased 
fatigability, incoordination, or weakness associated with 
repetitive activities to raise the consideration of a higher 
rating due to additional functional disability.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.40, 
4.45.  Furthermore, symptomatology associated with flare-ups 
was restricted to the impact of the nonservice-connected 
fibromyalgia.  

As the medical evidence of record is not clinically 
characteristic of severe limitation of motion of the cervical 
spine, or favorable ankylosis of the cervical spine, or 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief, a higher disability rating is not 
warranted.  See 38 C.F.R. § 4.71a, DCs 5287, 5290, 5293.  The 
Board determines that the veteran is most appropriately 
evaluated at the 20 percent rate under DC 5290.  

In the May 1998 supplemental statement of the case, the RO 
noted that consideration of 38 C.F.R. § 3.321 (1999) had been 
given, but the case was not considered so unusual as to 
warrant referral for a higher rating on an extraschedular 
basis.  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  As to the disability picture 
presented in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment exclusively attributable to the 
residuals of the neck injury with arthritic spur on the 
cervical spine, to prevent the use of the regular rating 
criteria.  The Board acknowledges the observations of the 
veteran and his spouse, particularly those noted on the most 
recent examination that there had been no recent changes in 
the symptoms related to the neck disability.  He is able to 
mow the lawn with a push mower.  He does some tinkering in 
his barn with tools, hammer, and a saw.  He likes to fix some 
things and pulls weeds.  He is able to dress himself except 
for putting on surgical stockings.  It is accepted that the 
manifestations of the cervical spine disability include 
stiffness in his neck with limitation of motion in some 
movements.  However, these factors are not so exceptional as 
to preclude the use of the regular rating criteria.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  In the absence of 
unusual or exceptional factors, the Board finds that the 
criteria for submission for the assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 20 percent evaluation for residuals of a neck injury with 
arthritic spur on the cervical spine is granted. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

